DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.
 
2. 	Claims 1, 4-7, 10-20 are pending in the application. Claims 10-14 are withdrawn due to a previous restriction requirement. 

Claim Objections
3.	Claim 1 is objected to because of the following informalities: the amendment reciting “an acrylic resin having oxazoline group or styrene/acrylic resin having oxazoline group” is missing the word “an”  before the two recitations of ‘oxazoline’ in the claim. It is suggested the claim be amended to recite “an acrylic resin having an oxazoline group or styrene/acrylic resin having an oxazoline group”.  Appropriate correction is required.

Claim Analysis
4.	Summary of Claim 1:
A treatment agent for an additive manufacturing apparatus which models an additive manufactured object, 

where the treatment agent is used for forming a water- soluble layer, 

where the water-soluble layer is interposed between a base and an additive manufactured object in an additive manufacturing apparatus, 

where the water-soluble layer bonds the base and the additive manufactured object to each other, and then is separated from the additive manufactured object,

wherein the treatment agent is in the form of aqueous solution, and comprises: a resin having an oxazoline group, and a water, where the resin having an oxazoline group is water-soluble, and where the resin having an oxazoline group comprises an acrylic resin having oxazoline group, or styrene/acrylic resin having oxazoline group.

 
Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 4-7, 15-20 are rejected under 35 U.S.C. 103 as obvious over Yoshimura, et al. (JP 2016-078284 A; US PG Pub 2017/0232684 A1 used as English Translation); all listed on IDS dated 4/1/2019.
Regarding claims 1, 4, Yoshimura et al. teach a soluble material for three-dimensional modeling that is used as a material of a support material that supports a three-dimensional objected when manufacturing the three-dimensional objected with a fused deposition modeling type 3D printer (Abstract), wherein the soluble material reads on “a treatment agent for an additive manufacturing apparatus which models an additive manufactured object” and wherein the soluble material reads on “where the treatment agent is used for forming a water- soluble layer”, wherein the fused deposition modeling reads on  “where the water-soluble layer bonds the base and the additive manufactured object each other” as required by the instant claim. Yoshimura et al. further teach the step of making the precursor of the three-dimensional object contact an alkaline aqueous solution and/or water to remove the support material [0006] thereby reading on the “ water-soluble layer bonds the base and the additive manufactured object each other, and then is separated from the additive manufactured object,” as required by the instant claim. Yoshimura et al. teach the soluble material comprises at least one polymer and a filler, wherein the polymer preferably contains a copolymer A having a hydrophilic monomer unit and may contain a polymer other than the copolymer A including a polymer B [0084], wherein polymer B is preferred to be poly (2-ethyl-2-oxazoline) [0088] and copolymer A is an acrylic resin (Examples) thereby reading on the “resin having an oxazoline group” as required by the instant claim. Yoshimura et al. teach the method for manufacturing comprising a support material removing step of making the precursor of the three dimension object contact water to remove the support material [0006]. As such, the support material will be in an aqueous solution during the support material removing step thereby reading on the “in the form of an aqueous solution” and comprising water as required by the instant claim.
	Yoshimura et al. do not particularly teach the resin having an oxazoline group comprises an acrylic group resin having an oxazoline group. 
	However, Yoshimura et al. teach the poly (2-ethyl-2-oxazoline) in a mixture with an acrylic resin as set forth in the rejection above. As such, Yoshimura et al. teach the poly (2-ethyl-2-oxazoline) together with an acrylic resin with “sufficient specificity” that one of ordinary skill in the art would arrive at the claimed combination.  Moreover, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” a resin comprising an acrylic group resin having an oxazoline group as the teaching represents a finite number of identified, predictable combinations.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
	Regarding claim 5, Yoshimura et al. teach the filler is glass, cellulose, clay mineral [0125] thereby reading on inorganic and organic fillers as required by the instant claim. 
Regarding claims 6-7, Yoshimura et al. teach a film [0190] comprising a soluble material for three-dimensional modeling that is used as a material of a support material that supports a three-dimensional objected when manufacturing the three-dimensional objected with a fused deposition modeling type 3D printer (Abstract), wherein the soluble material reads on “a treatment agent for an additive manufacturing apparatus which models an additive manufactured object” and wherein the soluble material reads on “where the treatment agent is used for forming a water- soluble layer”, wherein the fused deposition modeling reads on  “where the water-soluble layer bonds the base and the additive manufactured object each other” as required by the instant claim. Yoshimura et al. further teach the step of making the precursor of the three-dimensional object contact an alkaline aqueous solution and/or water to remove the support material [0006] thereby reading on the “ water-soluble layer bonds the base and the additive manufactured object each other, and then is separated from the additive manufactured object,” as required by the instant claim. Yoshimura et al. teach the soluble material comprises at least one polymer and a filler, wherein the polymer preferably contains a copolymer A having a hydrophilic monomer unit and may contain a polymer other than the copolymer A including a polymer B [0084], wherein polymer B is preferred to be poly (2-ethyl-2-oxazoline) [0088] and copolymer A is an acrylic resin (Examples) thereby reading on the “resin having an oxazoline group, where the resin having an oxazoline group is water-soluble, and where the resin having an oxazoline group comprises an acrylic resin into which a 2-oxazoline group is introduced.” as required by the instant claim.
	Regarding claims 15 and 20, Yoshimura et al. teach the resin in an amount of preferably 30% by mass to 98% by mass [0163] thereby reading on the claimed range of 1 to 99% by mass.
	Regarding claims 16 and 19, Yoshimura et al. teach the filler has an average particle diameter of 0.0001 µm to 20 µm (Abstract) thereby reading on the claimed range of less than 100 µm.
	Regarding claim 17, Yoshimura et al. teach the content of the filler is 0.01 part by mass to 200 parts by mass with respect to 100 parts by mass of the polymer [0116] thereby reading on the claimed range of 0 to 200 parts by mass.  
Regarding claim 18, Yoshimura et al. teach the filler is glass, cellulose, clay mineral [0125] thereby reading on inorganic and organic fillers as required by the instant claim.
 	


8.	Claims 1, 4-7, 15-20 are rejected under 35 U.S.C. 103 as obvious over Lombardi et al. (US Patent 6,070,107) as listed on the IDS dated 4/1/2019.
Regarding claim 1, Lombardi et al. teach a water soluble thermoplastic composition for three-dimension modeling comprising poly(2-ethyl-2-oxazoline), wherein the composition is in the form of an extrudable object that may be extruded by an extrusion apparatus to create a support structure (Abstract), wherein the water soluble thermoplastic composition reads on the treatment agent used for forming a water soluble layer as required by the instant claim, wherein a three-dimensional prototype is formed by depositing multiple layers of a material in a fluid state onto a base, wherein the fluid material solidifies and then another layer of fluid material is deposited over the preceding layer (col. 1 lines 38-48) thereby reading on the “water-soluble layer is interposed between a base and an additive manufactured object in the a additive manufacturing apparatus” and the “water-soluble layer bonds the base and the additive manufactured object each other” as required by the instant claim, wherein the water soluble thermoplastic composition comprises poly(2-ethyol-2-oxazoline) thereby reading on the  “resin having an oxazoline group, where the resin having an oxazoline group is water-soluble” as required by the instant claim, wherein the polymeric materials include “at least one” polymeric materials comprising poly(2-ethyl-2-oxazoline) (col. 7 lines 11-14) and polymethylmethacrylate (col. 1 line 67) thereby reading on the “an acrylic resin” as required by the instant claim. Lombardi et al. teach a water bath wherein the water dissolve the poly(2-ethyl-oxazoline) (col. 3 line 30) thereby reading on the “in the form of an aqueous solution” and comprising water as required by the instant claim.
Lombardi et al. do not particularly teach the resin having an oxazoline group comprises an acrylic group resin having an oxazoline group. 
However, Lombardi et al. teach the polymethylmethacrylate and the poly(2-ethyl-2-oxazoline) with “sufficient specificity” that one of ordinary skill in the art would arrive at the claimed combination.  Moreover, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” polymethylmethacrylate resin comprising a poly(2-ethyl-2-oxazoline) group as the teaching represents a finite number of identified, predictable combinations.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Lombardi et al. do not particularly teach the water soluble layer is bonded to the additive manufactured object and then is separated from the additive manufactured object.
However, the recitation “where the water-soluble layer bonds the base and the additive manufactured object each other, and then is separated from the additive manufactured object” is interpreted to be an intention to use. Case law has held that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex Parte Masham, 2 USPQ2d 1647 (1987). As such, the water soluble thermoplastic composition of Lombardi et al. is interpreted to satisfy the claimed structural limitations, and as such reads on, or renders obvious, the requirement of the instant claim to bond the water soluble layer to the additive manufactured objected and then separate from the additive manufactured object. 
Regarding claims 4-5, Lombardi et al. teach a filler such as calcium carbonate thereby reading on the inorganic filler (Example I).
Regarding claim 6, Lombardi et al. teach a water soluble thermoplastic composition for three-dimension modeling comprising poly(2-ethyl-2-oxazoline), wherein the composition is in the form of an extrudable object that may be extruded by an extrusion apparatus to create a support structure (Abstract), wherein the water soluble thermoplastic composition reads on the treatment agent used for forming a water soluble layer as required by the instant claim, wherein a three-dimensional prototype is formed by depositing multiple layers of a material in a fluid state onto a base, wherein the fluid material solidifies and then another layer of fluid material is deposited over the preceding layer (col. 1 lines 38-48) thereby reading on the “water-soluble layer is interposed between a base and an additive manufactured object” and the “treatment bonds the base and the additive manufactured object each other” as required by the instant claim, wherein the water soluble thermoplastic composition comprises poly(2-ethyol-2-oxazoline) thereby reading on the  “resin having an oxazoline group, where the resin having an oxazoline group is water-soluble” as required by the instant claim, wherein the polymeric materials include “at least one” polymeric materials comprising poly(2-ethyl-2-oxazoline) (col. 7 lines 11-14) and polymethylmethacrylate (col. 1 line 67) thereby reading on the “resin having an oxazoline group comprises an acrylic resin into which a 2-oxazoline group is introduced” as required by the instant claim.
Lombardi et al. do not particularly teach the water soluble thermoplastic composition is a coating film. Lombardi et al. is further silent on the layer being bonded to the additive manufactured object and then is separated from the additive manufactured object.
However, the recitation “A water soluble coating film” and “where the water-soluble layer bonds the base and the additive manufactured object each other, and then is separated from the additive manufactured object” is interpreted to be an intention to use. Case law has held that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex Parte Masham, 2 USPQ2d 1647 (1987). As such, the water soluble thermoplastic composition of Lombardi et al. is interpreted to satisfy the claimed structural limitations, and as such reads on, or renders obvious, the requirement of the instant claim to bond the water soluble layer to the additive manufactured objected and then separate from the additive manufactured object. 
Regarding claims 7 and 18, Lombardi et al. teach a filler such as calcium carbonate thereby reading on the inorganic filler (Example I).
Regarding claim 15, Lombardi et al. teach the PAO resin in an amount of 65 wt% (Example I) thereby reading on the claimed range.
Regarding claims 16 and 19, Lombardi et al. teach the filler is “submicron” (col. 9 line 21) thereby reading on the claimed average particle diameter of 100 µm or less.
Regarding claims 17 and 20, Lombardi et al. teach the filler in an amount of 22.3 wt% (Example I) thereby reading on the claimed range.

Response to Arguments
9.	Applicant’s arguments, see p. 1-3, filed 7/7/2022, with respect to the 102 rejection of claims 1, 4-7 and 15-20 over Yoshimura have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, and in light of the amendment, a new ground of rejection is made under 103 in view of Yoshimura.
	 Regarding the 103 rejections over Lombardi, Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive.  
Applicant states that Lombardi et al. do not teach a soluble material for three-dimensional modeling comprising an acrylic resin into which a 2-oxazoline group is introduced. Applicant states that in Lombardi, the poly(2-ethyl-2-oxazoline) and the acrylic resin are used in the form of a mixture, wherein the poly(2-ethyl-2-oxazoline) is not introduced into the acrylic resin. In response, attention is drawn to the rejection as set forth above, wherein Lombardi teaches materials comprising poly(2-ethyl-2-oxazoline) (col. 7 lines 11-14) and polymethylmethacrylate (col. 1 line 67) thereby reading on the “an acrylic resin” as required by the instant claim. It is acknowledged that Lombardi et al. do not particularly teach the resin having an oxazoline group comprises an acrylic group resin having an oxazoline group. 
However, Lombardi et al. teach the polymethylmethacrylate and the poly(2-ethyl-2-oxazoline) with “sufficient specificity” that one of ordinary skill in the art would arrive at the claimed combination.  Moreover, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” polymethylmethacrylate resin comprising a poly(2-ethyl-2-oxazoline) group as the teaching represents a finite number of identified, predictable combinations.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
For these reasons, Applicant's arguments are not persuasive. 


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763